Title: To John Adams from C. W. F. Dumas, 23 March 1782
From: Dumas, Charles William Frederic
To: Adams, John



Lahaie 23e. mars 1782
Monsieur

Celle-ci n’est que pour vous confirmer la mienne d’hier, et que l’affaire va grand train. J’ai vu ce matin M. l’Ambr., qui m’a entretenu très-gracieusement, et avec une bonne humeur charmante. Il pense, tout comme notre ami, que votre apparition ici pour quelques jours est à propos, non pour faire aucune démarche, mais seulement pour vous montrer sans affectation.
Une Dépêche secrete d’un Ministre de la Rep. à certaine Cour, leur donne l’avis, de la part du Souverain de cette Cour-là, non seu­lement de la part intime qu’il prend et prendra toujours aux intérêts de la Rep., mais aussi celui de ne rien attendre de la prétendue Médiation, et d’être persuadés que cette médiation n’aboutira à rien, et n’est qu’un être de raison.
Permettez, Monsieur, que je présente ici mes remercimens à Mr. Thaxter, de l’obligeante Lettre qu’il m’a fait l’honneur de m’écrire par Mr. Harrisson,1 lequel j’ai fort regretté, avec Ma famille, de posséder si peu de temps ici. Nous nous impatientons tous ici, de voir passer le mois prochain, et de lui donner et recevoir des preuves journalieres de notre amitié, comme à V. E. de l’attachement sincere & respectueux pour votre personne, Monsieur, de votre très humble & très obéissant serviteur 

Dumas

